Citation Nr: 0941307	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  05-02 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a 
fractured left distal fibula with traumatic arthritis, 
currently evaluated as 30 percent disabling.

2.  Entitlement to a compensable rating for the residuals of 
a fractured right distal fibula.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant/Veteran



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to June 
1960, and from November 1961 to August 1962.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.  The 
Veteran appeared and gave testimony before the Board in April 
2008.  A transcript of that hearing is of record.

The issues of entitlement to an increased rating on an extra-
schedular basis for the Veteran's left ankle disability and 
entitlement to a higher rating for his right ankle disability 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

The Veteran asserts that he is unable to work due to his 
service-connected left ankle disability.  He has provided 
evidence of his being medically retired in April 1994 based 
on medical evidence regarding his left ankle arthrodesis.  
The Veteran has not been provided with an application for 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  As such, this matter is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran has nonunion of the left ankle and is 
required to wear a brace for stability.

2.  The Veteran has degenerative joint disease of the right 
ankle with a noncompensable level of lost motion in that 
joint as part of his service-connected right lower extremity 
disability.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for the residuals of 
a fractured left distal fibula with traumatic arthritis have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5262 (2009).

2.  The criteria for a 10 percent rating for degenerative 
joint disease of the right ankle are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Code 5003 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA) with respect to those 
portions of the claims that are here being granted.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that 
there may be any deficiency of notice or assistance, there is 
no prejudice to the Veteran in proceeding with this appeal 
given the entirely favorable nature of the Board's decision.  
Any error in the failure to provide notice is harmless at 
this time, and can be corrected by the RO following the 
Board's decision. 

The Veteran requests higher ratings for disabilities in both 
of his ankles.  As the record is not properly developed, all 
but two aspects of his claims must be remanded as discussed 
in the remand section below.  However, because there is 
evidence of nonunion of the left ankle and the required use 
of a brace for that joint, the Board finds it appropriate to 
address whether a schedular increase in rating for the left 
ankle is presently warranted.  Additionally, because there is 
clear evidence of the presence of degenerative joint disease 
in the right ankle, the Board finds it appropriate to address 
whether a schedular increase in rating for the right ankle 
claim also is presently warranted.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be 
given to a longitudinal picture of the Veteran's disability 
to determine if the assignment of separate ratings for 
separate periods of time, a practice known as "staged" 
ratings, is warranted.  See Hart v. Mansfield, 21. Vet. App. 
505 (2007).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 4.3.

Left Ankle

The Veteran is assigned a 30 percent rating for residuals of 
a left distal fibula fracture with traumatic arthritis under 
38 C.F.R. § 4.71a, Diagnostic Code 5262.  In order for the 
maximum schedular rating of 40 percent to be assigned under 
this diagnostic code, there must be evidence of nonunion of 
the tibia and fibula with loose motion requiring the use of a 
brace.  There is no schedular rating higher than 40 percent 
available for an ankle disability.

Although the medical record shows that the Veteran had a 
successful arthrodesis in a neutral or 10 percent dorsiflexed 
position, it also reflects that the Veteran has complaints of 
pain and instability in the left ankle.  Treatment records 
show that the Veteran began physical therapy in March 2004 to 
strengthen the left ankle and that he was ultimately 
prescribed a seated walker to avoid falls.  In January 2005, 
a metal brace was fitted for the left ankle due to peripheral 
neuropathy and instability leading to frequent falls.  Upon 
VA examination in August 2006, it was determined that the 
Veteran had nonunion of the left ankle and that he used a 
cane, walker and brace.

In considering the evidence and resolving all doubt in favor 
of the Veteran with respect to whether the joint is loose, 
the Board finds that criteria for a 40 percent rating for the 
left ankle disability under Diagnostic Code 5262 are clearly 
met given the presence of loose motion that requires a brace.  
As noted above, there is no higher schedular evaluation for 
an ankle disability.  The possibility of assignment of a 
higher rating on an extra-schedular basis is addressed in the 
remand portion of this decision.  Thus, the Board here grants 
an increase in rating to 40 percent, and no higher, for the 
left ankle disability.

Right Ankle

The Veteran was granted service connection for the residuals 
of a right distal fibula fracture in 1989 and a 
noncompensable rating was assigned using the criteria of 
Diagnostic Code 5262.  Diagnostic Code 5262 requires evidence 
of malunion or nonunion of the tibia and fibula in order for 
compensable ratings to be assigned.  At no time during the 
pendency of this claim has there been evidence of either 
malunion or nonunion of joints in the Veteran's right lower 
extremity.  As such, a compensable rating has not been 
assigned on that basis.  

To ensure that a disability is properly rated, it is 
incumbent upon VA to review all pertinent rating criteria.  
The choice of the appropriate diagnostic code is dependent 
upon the facts of each case.  See Butts v. Brown, 5 Vet. App. 
532, 540 (1993).  The Board is not bound by a diagnostic code 
assigned by the RO.

In reviewing the evidence of record, the Board finds that X-
ray evidence of record from the June 2004 VA examination 
clearly shows the existence of degenerative joint disease of 
the right ankle.  A diagnosis of moderate degenerative joint 
disease with narrowing and articular lipping was rendered 
following the clinical testing.  

38 C.F.R. § 4.71a, Diagnostic Code 5003, sets out criteria 
for evaluating degenerative arthritis which is established by 
X-ray findings.  This diagnostic code allows for two methods 
of assigning disability evaluations in the event the 
disability does not reach a compensable level of functional 
impairment under other diagnostic codes.  Specifically, a 10 
percent rating is to be assigned when there is objective 
evidence of limitation of motion that does not reach a 
compensable level under the appropriate diagnostic codes for 
the specific joint or joints involved.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned when there is evidence of involvement of two or more 
major joints or two or more minor joint groups, and a 20 
percent evaluation will be assigned when there is evidence of 
involvement of two or more major joints or two or more minor 
joint groups with occasional incapacitating exacerbations.

Diagnostic Code 5271, also found at 38 C.F.R. § 4.71a, allows 
for the assignment of a 10 percent rating upon a showing of 
moderate limitation of motion of the ankle.  A 20 percent 
rating is assigned if there is evidence of marked limitation 
of motion in the ankle.  Under Diagnostic Code 5270, ratings 
are assigned when there is ankylosis, or freezing of the 
joint.  Plate II of the VA Schedule of Ratings located at 
38 C.F.R. § 4.71 shows that normal ankle dorsiflexion is to 
20 degrees and normal plantar flexion is to 45 degrees.

The medical evidence reveals that the Veteran maintains at 
least 15 degrees of dorsiflexion and 40 degrees of plantar 
flexion in the right ankle.  There is no suggestion of 
ankylosis.  Accordingly, the Board finds that the loss of 
motion in the right ankle is minimal and does not reach the 
level of a compensable disability under Diagnostic Code 5271.  
Consequently, it is appropriate to assign a 10 percent rating 
for the degenerative joint disease of the right ankle under 
Diagnostic Code 5003.  The higher rating of 20 percent is not 
available for assignment as the disability is found in one 
joint.  As such, a 10 percent rating is granted for 
degenerative joint disease of the right ankle.


ORDER

A 40 percent rating for residuals of a left distal fibula 
fracture with traumatic arthritis of the left ankle is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

A 10 percent rating for degenerative joint disease of the 
right ankle is granted, subject to the laws and regulations 
governing the award of monetary benefits.


REMAND

The Veteran contends that he cannot work because of his 
severe left ankle disability and that he experiences flare-
ups in the form of pain and instability with extended periods 
of standing and walking.  He was medically retired from the 
United States Postal Service in April 1994 based on evidence 
provided by his treating orthopedist and his orthopedic 
surgeon reflecting that he could not perform his employment 
with the postal service due to his left ankle disability.  In 
October 2006, the RO made an inquiry with the Social Security 
Administration (SSA) as to the Veteran's participation in 
their programs.  It appears that there was a start date of 
benefits in February 2005, but the RO has not made any 
attempt to obtain the SSA records.  SSA records must be 
obtained before a decision on the claims of entitlement to 
increased ratings can be made (other than as decided above).  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1993).  

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the Veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

The RO specifically determined in its October 2004 
Supplemental Statement of the Case that the evidence did not 
show an exceptional or unusual disability picture so as to 
render impractical the application of the regular schedular 
standards with respect to both claims of entitlement to 
higher ratings here on appeal.  There was no discussion, 
however, of the Veteran being medically retired as a 
consequence of his left ankle disability.  Additionally, the 
RO did not revisit the issue of entitlement to a higher 
rating on an extra-schedular basis after it made its October 
2006 inquiry with SSA, and there is no evidence of either 
claim on appeal being referred to the Under Secretary for 
Benefits or the Director of Compensation and Pension Service 
as provided in Section 3.321(b)(1).  Thus, upon remand, the 
RO should specifically address the evidence of the Veteran's 
loss of employment in its consideration of whether to refer 
the claims.

With respect to the right ankle disability, the medical 
evidence shows that the Veteran has degenerative joint 
disease with some minor limitation of motion and complaints 
of pain and swelling.  38 C.F.R. §§ 4.40 and 4.45 require the 
Board to consider a Veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).  The United States Court of Appeals for Veterans 
Claims (Court) interpreted these regulations in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and held that all complaints 
of pain, fatigability, etc., shall be considered when put 
forth by a Veteran.  In accordance therewith, and in 
accordance with 38 C.F.R. § 4.59, which requires 
consideration of painful motion with any form of arthritis, 
the Veteran's reports of pain must be considered in 
conjunction with the Board's review of the limitation of 
motion diagnostic codes.

The Veteran has undergone four VA examinations, two for each 
ankle, since he submitted his claims in 2003.  The examiner 
in June 2004 found that because the right ankle disability 
was asymptomatic, the DeLuca factors were not a factor so did 
not report on them; the August 2006 examiner did not make any 
findings regarding an increase in disability based on the 
Veteran's complaints of pain, noting that there was no 
incoordination, instability, fatigue, lack of endurance or 
pain at that time and no increased limitation with flare-ups 
or repetitive motion.  Unfortunately, the two reports 
addressing the right ankle are inadequate for rating purposes 
as they do not address the Veteran's contention that his 
right ankle is painful and periodically swells.  
Consequently, an additional medical opinion is required to 
address whether there is in any increase in disability as a 
result of the Veteran's complaints of right ankle pain and 
swelling regardless of whether he has the symptoms at the 
time of examination.

The Board turns now to a procedural issue.  In November 2003, 
the Veteran requested an increase in disability ratings for a 
left leg condition and for arthritis.  The RO sent a letter 
to the Veteran in January 2004 to assist with the development 
of his claims pursuant to the VCAA.  Unfortunately, the 
letter stated that the claims were entitlement to an 
increased rating for a left leg disability and entitlement to 
service connection for arthritis.  The Veteran was at no time 
provided notice regarding his claim of entitlement to an 
increased rating for the right ankle disability.  As such, 
this matter must be remanded to ensure that the Veteran is 
made aware of the evidence necessary to substantiate his 
claim.  

Accordingly, this case is REMANDED for the following actions:

1.  Provide the Veteran with a VCAA-
compliant notification with respect to 
his claim for entitlement to an increased 
evaluation for the service-connected 
right ankle disability.  

2.  Obtain all pertinent records related 
to the Veteran's award and receipt of SSA 
benefits and records related to the 
Veteran's medical retirement from the 
United States Postal Service.  

3.  Schedule the Veteran for an 
orthopedic examination to determine the 
nature and extent of his bilateral ankle 
disabilities.  Ensure that the claims 
folder is made available to the examiner 
and the examiner comments on his/her 
review of the evidence.  

The examiner is specifically requested to 
review documentation regarding the 
Veteran's left ankle arthrodesis and 
disability retirement.  The examiner is 
also requested to make all appropriate 
findings regarding limitation of motion 
and loss of function as a result of each 
ankle disability, and then render an 
opinion as to whether the Veteran 
experiences an increase in functional 
impairment as a result of pain, 
instability, fatigue, loss of 
coordination and lack of endurance with 
respect to each ankle disability  

Finally, the examiner should render an 
opinion as to whether each disability 
limits the Veteran's ability to perform 
employment activities.  All opinions 
expressed must be supported by complete 
rationale.

4.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  Each claim should be 
readjudicated with findings as to whether 
referral is necessary under 38 C.F.R. 
§ 3.321(b)(1) for an extra-schedular 
evaluation.  If the benefits sought are 
not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and cure a procedural defect.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time, except as otherwise 
specifically indicated above.  The Veteran is free to submit 
any additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


